DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Saito et al. (JP 60-138723).  It is noted that all citations refer to the English translation submitted with the IDS of 7/11/18.
Saito et al. disclose a magnetic recording tape medium having a substrate (1), a shape memory alloy layer formed from a TiNi alloy (3), which reads on the claimed “superelastic body”, a soft magnetic layer (7a) and a perpendicular magnetic recording layer (7b)- see Figure 2 and abstract. 
It is noted that Saito et al. does not explicitly disclose that the TiNi shape memory alloy is “superelastic.”  However, the reference does teach that the shape memory alloy used therein is designed to “return to the memorized form by removing heat treatment or load.”  See page 4, lines 6-13.  The property of returning to a predetermined form following removal of load meets the definition of superelasticity.  

With regard to claims 3-4, see abstract and page 4, lines 9-13.
With regard to claim 6, see Figure 2 and description thereof in the abstract.
With regard to claim 8, see abstract for description of a vertical magnetic recording layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 60-138723).  It is noted that all citations refer to the English translation submitted with the IDS of 7/11/18.
Saito et al. disclose all of the features of the claimed invention as detailed above except for the use of a magnetic recording layer containing a magnetic powder and binder in combination with the superelastic layer.  Saito does disclose what they refer to as “coating mold” media containing magnetic powder and a binder (see page 2, third paragraph under the “Detailed Description” section).  However, the reference only describes the use of the superelastic layer in a medium including a coating type medium formed from sputtered CoCr.
Saito discloses that the superelastic (shape memory) layer is used to counteract curl that occurs during formation of the medium and acknowledges that curl in a “coating mold” medium was “mainly substantially solved” by preparation of the binder medium (see p.3, lines 18-32).  However, it would .

Claims 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 60-138723) in view of Tachibana et al. (US 2014/0342189).  
Saito et al. disclose all of the features of the claimed invention as detailed above except for the use of a crystal control layer between the superelastic layer and magnetic recording layer (claim 5), the use of a soft magnetic underlayer having a multilayered structure (claim 7) and a magnetic recording layer containing Co, Cr and Pt and having a granular structure.
Tachibana et al. teach a magnetic recording tape having a foundation layer formed between a seed layer and a perpendicular magnetic layer in order to provide a close lattice match and vertical orientation to the overlying layer (See para [0063]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a foundation layer in between the superelastic layer and the recording layer taught by Saito et al. in order to provide improved orientation to the recording layer via improved lattice matching.
With regard to claim 7, Tachibana et al. teach that it is known in the magnetic recording tape art to use a soft magnetic underlayer having a soft magnetic/intermediate/soft magnetic multilayered structure.  The reference teaches that the use of a multilayered soft underlayer structure is preferable to that of a single soft magnetic layer (See para [0027]).

With regard to claim 9, Saito et al. disclose the use of a CoCr alloy magnetic recording layer. Tachibana et al. disclose that it was known in the magnetic recording tape art to use a granular CoCrPt-based layer for a perpendicular magnetic recording layer in order to improve SNR (para [0064]-[0067]).  
Given the broad disclosure of using CoCr alloys by Saito et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to choose a granular CoCrPt-based alloy as suggested by Tachibana et al. for the CoCr alloy layer taught by Saito et al. in order to provide improved signal to noise characteristics. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514.  The examiner can normally be reached on Mon, Thurs, Fri 12-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Holly Rickman/Primary Examiner, Art Unit 1785